EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brendan Dix on 8/4/2022.
The application has been amended as follows: 

Claim 1 is amended at line 10 to read “inserting [[the]] a roll of bags”.
Claim 1 is amended at line 12 to read: 
“a hole positioned in the upper panel of the lid wherein the hole is configured for 
positioning an end bag of [[a]] the roll of bags positioned in the interior space such that the end bag protrudes from the shell wherein the end bag is configured for grasping in digits of a hand of a user for extracting the end bag concurrent with positioning an adjacent bag in the hole
Claim 1 is amended at line 47 to read “the slit 
Claim 16 is amended at line 11 to read “internal space, 
Claim 16 is amended at line 25 to read:
“a hole positioned in the upper panel of the lid wherein the hole is configured for 
positioning an end bag of a roll of bags positioned in the interior space such that the end bag protrudes from the shell wherein the end bag is configured for grasping in digits of a hand of a user for extracting the end bag concurrent with positioning an adjacent bag in the hole
Claim 16 is amended at line 71 to read “the slit 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734